DELL, Judge,
concurring specially.
I agree with the majority’s conclusion that the giving of the “flight” instruction constituted harmless error.
*628The record contains overwhelming evidence of appellant’s guilt. Within fifteen minutes after the robbery, the victim and an eyewitness identified appellant as the robber. The police found the bag of money and a semiautomatic pistol along the path where they had chased appellant. After the police found appellant hiding under a car, he told them he had thrown the bag of money into the canal. I also agree that appellant has failed to demonstrate error in the sentence imposed by the trial court.